Application by respondent to modify order dated May 2, 1980 to provide that respondent’s affidavit be treated as an application for suspension by reason of "physical” instead of "mental” incapacity. Application denied. Based upon respondent’s testimony at a preliminary hearing before petitioner and the statements contained in respondent’s affidavit of April 16, 1980, we concluded that respondent’s inability to function as an attorney resulted from mental or emotional incapacity or irresponsibility. Accordingly, we treated respondent’s affidavit requesting voluntary suspension from the practice of law as an application for suspension by reason of mental incapacity. We find no basis in the present application for treating such affidavit as an application for suspension by reason of physical incapacity. Mahoney, P. J., Greenblott, Sweeney, Main and Casey, JJ., concur.